Beijing +15 - UN Platform for Action for Gender Equality (debate)
The next item is the debate on the following:
oral question to the Council: Beijing +15 - UN Platform for Action for Gender Equality, by Mrs Svensson, on behalf of the Committee on Women's Rights and Gender Equality - B7-0007/2010), and
oral question to the Commission: Beijing +15 - UN Platform for Action for Gender Equality, by Mrs Svensson, on behalf of the Committee on Women's Rights and Gender Equality - B7-0008/2010).
The issue of women's rights is always high on my agenda, and therefore I am particularly pleased when they are also a focus of our discussions here in plenary, as today. The Committee on Women's Rights and Gender Equality has adopted a resolution that represents Parliament's position as regards the Beijing platform. I would like to thank our colleagues on the committee very much for their good cooperation.
The platform adopted in 1995 within the framework of the United Nations was an historically important step. The Platform for Action adopted was the first global document of its type. It took an overall view of women's conditions and rights. The UN has a long and proud tradition in the area of human rights and adopted a declaration as far back as 1948.
The Universal Declaration comprises 30 articles and they are often cited. This Declaration already stated - in Article 2 - that everyone is entitled to all the rights and freedoms without distinction of any kind, and sex is expressly mentioned. Within the EU, the issue of equality between women and men has a clear basis both in the treaties and in the Charter of Fundamental Rights.
The committee was united on the importance of the Beijing platform and the need to work more specifically within the EU on systematically monitoring developments and ensuring that we move towards increased equality in every area. The new European Institute for Gender Equality, based in Vilnius, will be a way for us to obtain assistance with this work and will also be able to provide research to show which political measures are most effective, for there are many areas in which we do not have the necessary facts or knowledge.
I support the proposal for a European Protection Order, which I am very pleased that the Spanish Presidency has tabled. The Beijing platform contains a number of areas that are incredibly important if we are to make progress. These are areas such as poverty which, first and foremost, affects women, inadequate access to health care for women, violence against women in all its forms, and inequality in economic structures and in economic policy.
As you are aware, a delegation of eight MEPs is to travel to New York to represent the European Parliament. We will follow the discussions and negotiations that form part of the assessment of how far the world has come in 15 years towards achieving the objectives of the platform. We will take the resolution that we are adopting tomorrow with us to New York, and it is important for us to have it with us.
The Committee adopted one paragraph stating that sexual and reproductive health and sexual and reproductive rights are part of women's rights and that these need to be improved in Europe and globally. The Group of the European People's Party (Christian Democrats) has requested a separate vote on this paragraph. We all know that when people want to vote separately on a paragraph, it is because it is particularly important, and that is why they do not want it voted on in a block with the rest of the resolution.
I entirely agree with the PPE Group that paragraph 9 is central. However, I fear that they want to vote down this paragraph, which I feel would be deeply regrettable. I am fully aware that the Members of this Parliament have differing views and values, and that is only right. That is why we debate and discuss. This wording is a minimum, however, and should be able to be supported by everyone. No other wording has been proposed to replace paragraph 9. It would be most unfortunate if we went to New York with a resolution that does not even state the minimum on this fundamental issue, which is, after all, an extremely central issue at global level.
I hope and believe that everyone can accept the wording as it stands, because it only states what is self-evident to all of us. In the process, we also worked closely with thousands of different women and women's organisations, giving this document a unique basis.
Mrs Svensson, thank you very much for your question, because you know that one of the key, central and priority issues for the Spanish Presidency of the Council of the European Union is gender equality. The Presidency has a series of objectives expressing this idea of equality in terms of the importance of the non-discrimination directive, and also in relation to something that you mentioned, which is combating gender violence and the importance of having an order to protect the victims of gender violence.
In this respect, I am very happy to see Commissioner Reding here, who is responsible for implementing everything relating to equality between men and women from a judicial point of view. I would also like to start by apologising that the Spanish Minister for Equality is not here, as she has just attended a vote in the Spanish Senate on the reform of the abortion law, which, incidentally, had a good outcome, as it has just been adopted this afternoon in the Spanish Parliament.
The Council of the European Union has always approved and has always been behind the Union and the United Nations in the area of gender equality. The Swedish Presidency produced the Beijing +15 report, which the Spanish Presidency is going to present to the 54th session of the Commission on the Status of Women, and it must be said that although a great deal of progress has been made in this area, there is still a lot to be done.
In this respect, the Presidency has highlighted, for example, the need to improve the data and to make better use of the indicators that we created at the Beijing Platform. As you know, there are 12 indicators produced within the European Union for monitoring, assessing and evaluating actual gender equality, although in some cases, we have still not succeeded in designing them, for example, in the areas of human rights, the media and the environment.
I would like to say that the Spanish Presidency is going to hold a technical meeting in May to discuss women, the media and stereotypes, as a subject relating to the media, which is also something that falls under the remit of Commissioner Reding.
I would like to conclude by saying that there is a very important issue at the moment, as everyone knows, which is the economic crisis. As well as the damage that is being done, it could also be an obstacle to the progress of equality between men and women. It is, however, also true that paradoxically, gender equality could help us to overcome and combat the crisis: through gender equality and equal access to jobs for men and women.
I am talking very specifically about the Europe 2020 strategy. The European Union institutions have made it clear that they want the Europe 2020 strategy to have a gender equality dimension right across the strategy, so that the issue of equality between men and women is also part of the strategy.
In its report last year, the European Parliament asked the Council and the Commission to include a chapter on integrating the gender dimension in the 2020 strategy. The Employment, Social Policy, Health and Consumer Affairs Council on 30 November last year, the informal EPSCO Council, the one that has just taken place in Barcelona, also said that the Member States and the Commission must work to ensure that, in accordance with their competence, the gender dimension can be consolidated in the 2020 strategy, and that all the relevant political fields are taken into account. I am therefore sure that this, along with the Commission's programme of work, a major programme of work that has always been a fundamental instrument for guiding this strategy, is going to mean that this aspect is included in the document which the Commission has promised us for 3 March on the 2020 strategy (which has been mentioned by President Van Rompuy and the President of the Commission, José Manuel Barroso).
We need to keep on working, we need to keep driving gender equality policies forward. It is not only an issue of justice, but an issue of consistency with the spirit of the European Union, so that it can continue to be a reference point in the world for equality between men and women.
Mr President, for me it is an honour that my first speech during Question Time in Parliament is an answer to questions concerning women. Indeed, as Commissioner for Fundamental Rights, I think that the subject of fundamental rights linked to equal treatment between men and women is one of the most important and also one of the oldest. Furthermore, I recall with great emotion how, more than 15 years ago, as a young Luxembourg MEP, I prepared the Beijing Platform for Action in Luxembourg; now, here we are in the European Parliament to prepare the follow-up to the Beijing Platform for Action. We have come full circle.
I do not need to underline that; as you know, equality between men and women is one of the fundamental values of the European Union, and you can count on the unfailing commitment of the Commission in this area.
In the course of this year, I will present a new Commission strategy for gender equality, which will be a follow-up to the existing Roadmap for equality 2006-2010. In a few days' time, when the work of the 54th Commission on the Status of Women begins at the United Nations, marking the 15th anniversary of Beijing, the European Parliament will send a very important delegation. I myself will be present there, along with the President of the Council, and this will be a first. We will both take the floor during the plenary session. I think that this, too, is a very strong symbol.
It will also be an opportunity to gauge, at international level, the progress made in the 12 areas for action which were identified in Beijing, but also to see what inequalities persist, because even though there have been successes, there are still challenges to meet. Furthermore, I must say that the European Union is and will remain an important supporter of the work of the United Nations, concerning both the ongoing reform of the institutional mechanisms and the creation of this gender entity within the United Nations.
The European Union also represents an influential supporter in development terms, in particular, in the context of the Millennium Development Goals, which ensure an important place for 50% of the citizens who contribute to this development globally. Indeed, we know very well that without the contribution of women, there will be no development. That is why equal treatment between men and women is a horizontal policy in the Commission, conducted not just by the Commissioner responsible for this area, but also by other Commissioners in their own areas of responsibility, namely the areas concerning policies within the European Union as well as its external policies and, in particular, its cooperation and development policies.
We all know that the creation of the Beijing Platform for Action represented a major step forward. Following the adoption of this platform, gender mainstreaming became widespread throughout the European Union. That was the signal sent out in Beijing. The impact has been truly remarkable given that, in all our Member States, our equality policies are no longer confined to targeted actions, but are, from now on, integrated into all relevant policies.
The Beijing Platform for Action has also enabled us to follow progress made in relation to equality on the basis of indicators developed by Council for most of the areas of action. There are 12 actions and nine indicators. We are very proud of the results, but there are still three indicators to establish, which I think the Council is committed to doing by adopting conclusions to forge ahead and develop these outstanding indicators.
The 15th anniversary of the Beijing Platform for Action. The Swedish Presidency has taken stock of what has been done in the EU with regard to equality. The Council has adopted some conclusions, and Parliament will present these papers, which will, of course, also find their place in all the other policies that the European Union will develop.
Both Presidents have just expressed their opinions on Europe 2020. It is only natural that in this system, which is going to get Europe moving again, women will play a special role, especially at a time when fewer and fewer people are in employment. In fact, we no longer even have a choice: we need women for economic development. It is no longer even just a question of gender equality; it is a question of economic policy, and that alone. We therefore have no other choice in the matter. We need women if we want Europe to overcome its difficulties, and these new indicators will, of course, help us in this way. Within the high level group, we have developed a work programme that will enable us to monitor existing indicators and create indicators that still need to be implemented. Naturally, we will be assisted in this task by the European Institute for Gender Equality, which, from next week - and this is another symbol, which comes at exactly the same time as the meeting is being held in New York - will be established permanently in Vilnius.
Mr President, on my return from New York, I will visit you to discuss the Commission's strategy on equality. We will do it together. We will do it for 50% of our population, for 50% of our citizens, and we will succeed.
Mr President, Commissioner, ladies and gentlemen, the World Conference on Women next week in New York will give us the opportunity to bring the equality of men and women to the attention of society worldwide. In so doing, we will certainly subject our current position with regard to what we have achieved and what we still want to achieve to close critical examination. The call for equality, development and peace at the World Conference on Women that took place on 15 June 1995 in Beijing is still a concrete statement of our goals today, including in Europe.
We are on our way, with the goal firmly in view. However, we have to admit that the road is not an easy one, that there are traffic jams, blockages and sometimes even one-way streets along the way. We constantly need to redefine the route, always keeping the destination firmly in sight. There is an old German saying: many roads lead to Rome. During the search for the right common path, I therefore invite us all to find more common ground.
Gender equality policy cannot and must not be a subject for voting on and for narrow, enforced majorities. My group grants the freedom to decide on this matter, and therefore, Mrs Svensson, we would like a split vote. Equality needs to become a way of thinking. This requires sensitivity and it requires the power of persuasion. In her resolution, Mrs Svensson has touched many open wounds. There are still many unfinished matters that need to be addressed and they have been mentioned: no stereotypical thinking, equal pay for equal work, poverty among women, violence against women and the ageing society, which affects women in particular. For us, these are the absolutely key issues in this resolution that we want to address.
Mere declarations of intent are of little help. The list of the many resolutions, strategies and pacts alone takes up two pages of Mrs Svensson's report. It is very important to my group that, whenever we talk about equality, both men and women are mentioned - on equal terms, so to speak - and we hope that the follow-up conference to Beijing will also result in us progressing a step further towards greater equality.
on behalf of the S&D Group. - Mr President, in 2010, we mark the 15th anniversary of the launch of the Beijing Platform for Action. This is a moment of reflection where we need not only to evaluate what we have achieved so far but also to think about new ways of attaining the goals set out in 1995.
The beginning was reassuring: in 1995, a global consensus was reached according to which women and men were equal from all points of view, including political, economic, legal and social. However, despite this consensus, the sequel is less stirring. Many of the goals of the Beijing Platform for Action are still far from being reached. In many countries, women are still not sufficiently empowered and poverty has a feminine face.
Moreover, even in the 21st century, even in developed countries, we notice again debate on some basic issues, questioning already-established rights such as sexual and reproductive health rights. I am very happy that the European Parliament is not following such trends but, on the contrary, committing itself to these basic rights. Nevertheless, the political debates, the conservative attacks on human rights are alarming and they clearly underline the fact that the fight for women's rights is far from over.
I do not think that human rights can be subject to compromise. We must not put up with the lowest common denominator. Therefore, when we go to New York in a few days' time, we have to make efforts so that all women have the same rights and that these rights are protected. I will personally do this under the motto 'My body, my right', which we have to convey to all the women of the world.
on behalf of the ALDE Group. - Mr President, looking back at what has been achieved since the adoption of the declaration and Platform for Action in Beijing 15 years ago, one cannot deny that a lot remains to be done. We are still far from Beijing's strategic objectives. Inequality and gender stereotypes persist in all the world's regions, including the European Union. If we want to make progress on this agenda it is crucial to have, at national and EU level, reliable and comparable data on the Beijing indicators. We then also need to make sure these indicators are monitored in a timely fashion in order to update our EU strategy on gender equality accordingly.
Here in Europe we still have a lot to address.
Let us take the situation in the labour market: we need to fill the gender pay gap while also looking at the place and the representation of women in leadership positions in both public and private organisations.
Going more deeply into social considerations, inequalities and discrimination affecting women lead to exclusion and poverty most of the time. Poverty is the greatest single determinant of health. The feminisation of poverty has a real impact on the physical and mental health of women.
Minority women are experiencing poverty, exclusion and discrimination. Their needs are largely unknown and ignored and their voices are not heard. For Roma women, life expectancy can be up to 10 years less than those of the majority. Infant mortality is three to four times greater than the majority population.
Discrimination, exclusion and poverty also need to be considered in the light of the ageing population. The differences in life expectancy between men and women will entail increased economic and social difficulties for single elderly women. This is the new rising phenomenon and a serious one which has to be closely looked at and properly addressed.
Finally, Madam Commissioner, I would like to strongly encourage you to come up with a directive on violence against women. All of us will be behind you.
Back in 2006, the UN acknowledged that the most vulnerable populations and the poorest populations were the main victims of climate change. The fact is, women form the majority in both categories.
In sub-Saharan Africa, for example, although women are already discriminated against in terms of access to and control of land, the increasing scarcity of cultivable soil due to drought reduces their means of existence even further.
A recent report forecasts that in 2050, a billion people will have fled from hostile environments. The loss of security of these climate migrants, forced to take refuge in makeshift camps, raises the level of threat against women.
However, we have to admit that in the last 15 years, not one European legislative text on the environment has included the aspect of gender.
On behalf of the Group of the Greens/European Free Alliance, I therefore call on the European Union and its Member States to integrate the perspective of equality between women and men in all impact assessments, legislation and policies regarding the environment.
on behalf of the ECR Group. - Mr President, it is just under 100 years since all women were given the right to vote in the United Kingdom. Fighting for women's rights is not a new phenomenon, and I want to pay tribute to all the women's organisations round the world that are still fighting for equality between men and women.
Women want to be able to make independent choices about their careers or their family aspirations: the choice to work in a traditionally male occupation or, equally, the choice to look after children and work in the home. What we really need to do is empower women. We as Conservatives believe in choice and, with choice, flexibility for women and subsequently equality.
Are we unintentionally making women less employable by demanding that businesses offer rights that they cannot deliver in today's economic climate? Equally, do we put women off staying at home with children because we as a society value this less than the workplace?
The Commissioner rightly said that we need to get women out of the recession and back working. I say we also need to secure jobs in small businesses, and this will help us achieve this goal. Through over-legislation, we are risking the demise of small businesses, thus, in turn, limiting the very choices we are fighting to give women and, consequently, the equality they deserve.
Mr President, ladies and gentlemen, in the Swedish Presidency's report on Beijing, there is no reference whatsoever to the situation of non-Western women in Europe. Therefore, either the problem does not exist or we do not want to see it. However, the situation of Muslim women in the world today, including in Europe, is tragic.
If Western feminism is having an identity crisis, it is because the fashion for multiculturalism has led so many of us to avoid tackling these issues, which are at the heart of the battles faced by so many Muslim women in Europe and the world.
Let us leave multiculturalism and political correctness where we found them and let us rise to the new challenge: European men and women must now, not later, support Muslim women in Europe in their battle for emancipation, and thus also help those movements in the world that speak out against Islamic fundamentalism.
Are we willing to fight to ensure that women in Europe are free from the symbol of spiritual death that is the burkha? Are we ready to discuss the deteriorating conditions of women in Muslim communities in Europe?
If the spirit of debate on these issues prevails over silence, then we will also have the strength to support the cause of liberating women in the world from Islamic oppression.
(HU) 15 years after the adoption of the Beijing Platform we could and should obviously talk about a lot of things. Yet I would rather talk about that which is our task. We have one tool in our hands, and that is lawmaking. Many things have happened during these 15 years, in Member States as well as at EU level; great steps have been taken, mainly as a result of the adoption of anti-discriminatory laws. This represented a significant step forward towards bringing about equal opportunities. Admittedly, we cannot be satisfied with Community legislation, or often even with that of Member States, as we often see proof of how ineffective these regulations remain. Often the situation changes very little after the laws come into force. As an example, we can cite the wage gap between women and men. For more than 30 years, the law has prohibited gender discrimination, yet these differences have scarcely changed in the last 10 years, occasionally even showing an upward trend.
Access to these rights is a particular problem, since legal redress is often extremely expensive and complicated. Authorities responsible for enforcing equal treatment, charged with the oversight of anti-discrimination legislation in Member States, are generally poorly equipped and, due to a lack of resources, their competence is often limited to the provision of information and advice. Hopefully, this year we will also get a chance to look into the effectiveness of the laws we formulate and adopt here. It is evident that not everything can be solved by legislative means. Stereotypes are difficult to change, yet we have to recognise that the effectiveness of our laws stand or fall on whether we succeed in doing so. One sentence by way of conclusion: from time to time, it is certainly worth looking back at the road we have covered, but we also have to see clearly where we are headed. We pin great hopes on the reformulated 2020 strategy as well as on the reformulation of the equal opportunity strategy.
(PT) I very much enjoyed listening to you. You have given us positive messages and confirmed your willingness to act. Indeed, there needs to be a lot of action because, 15 years after Beijing, we can see that, unfortunately, the results are still of very little significance. It is not only the face of poverty which continues to be female, but also the face of illiteracy, unemployment and low wage rates. Discrimination in access to education and health care continue to exist. Women are the principal victims of trafficking and physical, sexual and psychological violence. Women are under-represented in politics and on the boards of companies or, put another way, they are excluded from political and economic decision making.
We also know that in order for equality policies to be adequate and effective, diagnosis needs to be reliable, based on comparable statistical data which is disaggregated by gender. That is what we need in order to be able to make the correct diagnosis and then implement the correct measures.
(ES) Mr President, I would like to say that I did not come to Parliament to applaud the brand new law in Spain on abortion.
What I am concerned about is human life, and I am particularly concerned about the women - who I am here to defend - whose lives are in danger as a result of gender violence, and I am here to offer them a space in which they can live freely and safely.
Parliament's Resolution of 2 February 2006 recommended that the Member States adopt an attitude of zero tolerance towards all forms of violence against women, and that they adopt the necessary measures to ensure better protection for victims.
The Stockholm Programme, which was adopted in this House, established an area of freedom, justice and security for all European citizens, and combating gender violence was considered to be a priority in that programme. This reflected my request for the Spanish Presidency to promote a European protection order for the victims of gender violence during its mandate, to ensure that the victims of these crimes have the same level of protection in all the Member States.
In a Europe without borders, the fight against gender violence should also be without borders, and the Member States should work hard to harmonise their legislation so that the fight against ill-treatment of women overcomes the legislative obstacles in its way and we can finally protect the lives of women and their children, at least within the European Union,
I therefore ask the Commission and the Council to do everything that is necessary and everything in their power to move forward with the European protection order for victims, which is a very effective instrument for ensuring that those who fail to respect the dignity of women and their right to live freely and safely do not go unpunished.
(ES) Mr President, ... (beginning of speech not available for technical reasons) ... 30 000 women joined their voices, their ideas and their plans for moving forward in a fairer and more equal society. They came from different places, from a vast number of ideologies and cultures, but they were united in the objective of fighting for the rights of equality and justice to be recognised, for the social and political participation of women, for the sharing of responsibilities, for the rights to sexual and reproductive health.
Today these objectives are more present than ever, and therefore there is still a long way to go. This resolution therefore raises fundamental questions such as the need for the European Commission to develop its strategy of monitoring the programme of work, solid links with the Beijing Platform, and promoting gender equality policies, not forgetting the gender perspective in the legislative processes.
It is important that we do not forget that today, Europe can be a reference point for the rest of the world in terms of equality policies, but in our work and our efforts, we must also keep in mind all the women outside Europe who have absolutely no fundamental rights.
For them, and for the women of Europe, we need to work hard.
(FR) Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mrs Svensson on the drafting of this resolution on the United Nations Platform for Action for Gender Equality.
To this day, inequalities between men and women persist in many areas. Here I am thinking of employment, where the wage gap is flagrant and where it is still difficult to reconcile family life and a career. I could list many other cases.
In spite of the efforts made to combat inequality between men and women, none of the goals of the Beijing +15 Platform for Action have been fully realised. It is not a question of forever redefining our goals here, as we know them well. Rather, we must reconsider the measures put in place to achieve them.
It therefore seems to me to be essential that the European Union spell out its strategy within the framework of the goals of the United Nations Platform for Action, focusing on three major areas. Our strategy must consider the short, medium and long terms.
In the short term, there must be a detailed examination of all sensitive areas, in the context of the economic and financial crisis. It is a matter of defining precise indicators allowing us to evaluate and measure the impact of the crisis on employment and the economic situation of women. These indicators must be concentrated on economic, social and environmental aspects.
In the medium term, it is a question at national level of regularly monitoring and of updating the statistical data that we have. This is why regular revision of the series of indicators already developed within the framework of the Beijing Platform for Action must be conducted as a function of the relevance of the political, economic and social context. Taking these two aspects into account will provide us with the consistency we need at European level to achieve our common goals.
Finally, in the long term, we must ensure that gender equality policies are integrated, but also encourage the exchange of good practice between the Member States and, of course, ensure that the European Commission's roadmap matches the progress achieved.
By adopting this structure at three levels, we will markedly increase our chances of finally realising our main goals.
(IT) Mr President, Commissioner, ladies and gentlemen, Beijing +15 is confronted this year with a financial, economic and employment crisis that is having a negative impact on the living and working conditions of millions of women throughout Europe and the world, but which may represent an opportunity to review development models, the organisation of the labour market and social policies.
In strengthening the Beijing +15 objectives, the European Union must prioritise, on behalf of women, policies for providing access to environmental resources and credit, including by means of micro-finance; the balance between family life and work life, including by means of the adoption of the directive on parental leave; training policies and incentives for businesses that employ young people and women; and the fight against trafficking in human beings with a new directive, which we hope will be based on the resolution approved during the last part-session in Strasbourg.
Above all, we must focus development cooperation support on the empowerment of women in the poorest countries, and in African countries in particular, building a possible Euro-African alliance with the women.
It would be good - I am addressing the Commissioner and the President here - if the European delegation in New York promoted and gained support for the campaign to award the Nobel Peace Prize to the women of Africa, symbolically represented by the leaders of associations active in those countries worst affected by conflicts and poverty.
(FR) Today, we are debating equality between men and women, 15 years after the Fourth World Conference on Women, which took place in Beijing, and we are also celebrating the European Year for Combating Poverty and Social Exclusion.
I would like to establish a link between the two, as it is certainly true that women remain the main victims of job insecurity. In France, for example, they represent 80% of part-time workers, with precarious and poorly paid jobs. Eighty per cent of women also earn less than the minimum wage, meaning that, in the end, they draw pensions that border on the minimum subsistence income. Added to that is the fact that the average pay gap between women and men persists at a very high level.
To a degree, therefore, gender equality exists only in theory, and women, who furthermore are still faced with a large number of family responsibilities, are sometimes forced to do several jobs for several employers and yet still end up earning less than men.
That is why we absolutely must introduce public policies that specifically target these inequalities, both in the labour market and in the home, as well as social security systems that actively respond to women's needs. Without such measures, the Beijing goals are liable to remain in the realms of utopia.
(LT) The principle of gender equality is very important to the European Union in striving for the goals of growth, employment and social cohesion. The European Union has made great progress in implementing the Beijing Platform, but we cannot be entirely satisfied with the current situation. The report on the implementation of the Beijing Platform has shown that in the European Union, the goals it set out have not yet been achieved. It is very important that the Beijing indicators are used to develop the gender equality perspective in national reform programmes, as well as in national reports on social security and social inclusion. There is still a lack of sufficiently reliable and comparable data both at national and EU level determining social indicators, including the poverty of women, violence against women and institutional mechanisms. One of the tasks of the European Institute for Gender Equality is to handle comparable data. The aims laid out in the institute's work programme should particularly help implement the indicators set out in Beijing. I am convinced that, at the time of the economic recession, it is essential to strengthen institutional mechanisms for gender equality.
Mr President, I thank colleagues for their contributions to this debate.
I recently addressed a high-level group of public service workers, women who had reached the highest level on their jobs, and they were concerned about how they could make more progress. I want to turn this debate around a little because I think we spend too much time trying to push women up into professions and not looking at why there are professions that men do not get involved in. The key reason is that they are not paid well enough, and I will be quite basic on this - we do not pay people enough to do the cleaning work, the work that nobody wants to do. Maybe if we looked at how we distribute payments in these sorts of professions, we would achieve equality at that level as well as at the other end. I think we need to look at these issues if we are to have genuine gender equality.
I think the Spanish Presidency is very concerned, for example, about the role of women in agriculture. Again, they have a huge part to play but it is not recognised and it is certainly not counted, and, again, that is an important aspect of our upcoming reforms on agriculture policy.
There are two other issues which I want to mention. A lot of women are contributing to this debate, but I think we have to be honest about how many of us have dependent children. Could we be here if we had? Yes, but only because we earn a great deal more money than other people who cannot follow suit.
Lastly, let us acknowledge the women of Iran. Yesterday, we heard from them and I think this House and this debate should recognise their struggle and wish them well.
(RO) Equal opportunities for men and women is a fundamental principle of the European Union enshrined in Community legislation. In 2009, women accounted for 24% of members of national parliaments, 26% of members of national governments and 33% of CEOs of European companies, as well as for 18% of professors at European public universities. I also wish to mention that 81.3% of young women have completed at least secondary education, while 59% of university graduates in the European Union are women.
The European Union's strategy for growth and employment aims to ensure that by 2010, the employment rate among women should be 60%. However, the risk of poverty among women is primarily due to the situation of single-parent families headed by women. I believe that it is important for us to guarantee women equal opportunities for developing and planning their career, as well as conditions supporting a personal, professional and family life balance. On this point, I want to stress the importance of child care facilities. We are aiming to ensure that 30% of children under the age of three are able to register for and benefit from care services for children in this age group.
(PT) As we approach the celebration of International Women's Day, the centenary celebrations and 15 years since the approval of the Beijing Platform for Action, we can see that serious problems continue to exist in women's lives, since they are victims of precarious employment, unemployment, growing inequalities, the crisis of capitalism, and violence in society, in the workplace and within the family. Poverty has a female face, including here in the European Union, where women make up the majority of the 85 million people who live in poverty. For these reasons, we do not merely support the resolution which was approved in the Committee on Women's Rights and Gender Equality, but also hope that it will be approved by a majority of this Parliament, including the paragraph which emphasises that sexual and reproductive health and rights are an integral part of the women's rights agenda, and that it is essential to step up efforts to improve women's reproductive rights and health, both in Europe and globally.
It is time to put an end to inequality and stereotypes and prioritise promoting equal rights for women and men in social progress.
(RO) One of the areas of action specified by the Beijing Platform for Action in 1995 was aimed at combating violence against women. Fifteen years on from this historic UN conference, the assessment of the efforts made to improve the situation of women in the world is disappointing. Numerous programmes adopted down the years have sadly remained far from a reality, not to mention the Millennium Development Goals, which include the promotion of gender equality. Unfortunately, domestic violence, the use of rape as a weapon of war, genital mutilation, forced marriage, human trafficking or sexual slavery remain the nightmare which destroys the lives of millions of women throughout the whole world.
I believe that we cannot talk in terms of success unless the European Union becomes even more heavily involved in this area. We need a comprehensive strategy aimed at tackling poverty, lack of education and information, impunity, armed conflicts and human trafficking for the purposes of prostitution. I think that it is important for us not to forget that, before it becomes a cause of evil, violence against women is an effect triggered by a whole set of factors which we must take more united and firm action to eradicate.
(DE) Mr President, there is a scarlet thread running through the Platform for Action from Beijing, namely non-discrimination. That is a good thing. Women should not be given a worse deal than men without good and sound reasons.
However, I do not think that quotas of women - so-called 'positive' discrimination - is a sensible approach to this. Skills must be the key criterion, not gender. I therefore strongly reject the quota of women in the appointment of the European Commission. Instead of concerning ourselves with quotas, we ought really to be focusing on women who are oppressed and discriminated against.
In Europe, we allow Muslim women to continue to live in a kind of parallel society, where violence against women and other forms of oppression are part of everyday life. We allow Muslim women in Europe to have no freedom to make decisions over many areas of their lives. It starts with the mode of dress, continues through education to their choice of career, as well as to their choice of husband. Women's rights campaigners from Islamic countries approach us, hoping that something will be done about it here. Where is the Europe of human rights when we need it?
I therefore believe that we should stop these artificial discussions about quotas and instead work to combat the massive discrimination that occurs daily in Europe under the guise of the freedom of religion - this truly has no place in our enlightened community of values.
(SK) Had it not been for the previous speaker, yourself and the Minister, we would have been a women's group discussing how to improve gender equality. This is unquestionably one of the most important issues in modern society and in the modern age and I agree with Mrs Svensson that there is an essential need to coordinate activities at all levels.
Besides the actual problem of persistent gender inequality, there is also an absence at the European level of a high quality gender-differentiated resolution of the agreed indicators, for example, in the areas of female poverty, violence against women or the human rights of women. The Commission should therefore give Eurostat the task of developing links to coordinate the collection of comparative data or data from the Member States, while, at the same time, the Commission should put pressure on the Member States to cooperate actively with Eurostat.
Despite this, the EU is still a world leader in the field of gender equality and I think we should share with the rest of the world the examples of good practice that we already have in the EU. In the next round of negotiations, we should also talk about the good things we have managed to achieve. I believe that in five years' time, when it will be the 20th anniversary of Beijing, we should finally be able to celebrate greater progress in resolving gender inequality worldwide.
(DE) Mr President, gender equality is a fundamental principle of the EU. This principle is stated in the treaties, on websites and is happily cited often and in many places. It should therefore be justified to ask why we are always talking about it. The answer is, quite simply, because equality is not implemented in many areas. I look forward to the day when we no longer need to talk about this and the principle of gender equality has finally been realised in the social sphere.
Mr President, I agree with all the speeches that have been made, all of them except for a speech by Mr Obermayr, which, incidentally, I only agree with partially.
I must say that these speeches by female Members are an expression of a new phase that is beginning in the European Union, also in the area of gender equality.
Gender equality does not only benefit women; it also benefits men. Gender equality is an essential principle for coexistence. I therefore thought that both women and men would speak today, because it benefits us all, not only women, and I think that the European Union has made a very intelligent commitment to gender equality.
It has done so in Article 2 of the Treaty on European Union, which mentions the principle of equality between men and women for the first time in primary law; in Article 3 of that treaty; in Article 8 of the Treaty on the Functioning of the European Union, which states that all the Union's policies must be governed by the principle of gender equality. This means all the policies: in other words, the treaties place the principle of gender equality at the heart of European policies, and it has become a core principle on the political agenda of the European Union. What we need to do is to put into practice this mandate given to us by the Treaty on European Union.
This is what the Spanish Presidency wants to do and what the Council of the Union wants to do, and we are convinced that we are going to have the cooperation of the Commission.
Only yesterday, we had a meeting with the Commission in Madrid. Commissioner Reding was there, and we are sure that there is going to be very close cooperation from the Commission to help our ambitions regarding gender equality to become a reality during this Presidency.
To begin with, just to mention something that is coming up soon, 8 March is going to be an important day, as it is International Women's Day, when the European Parliament in Strasbourg will discuss the Women's Charter. On the same day, the Employment, Social Policy, Health and Consumer Affairs Council will also discuss the idea of equality linked to social cohesion, which is another of the Union's principles, gender equality linked to social cohesion and eradicating violence.
The subject that has been mentioned most frequently in your speeches has probably been the need to eradicate gender violence, which is the greatest scourge on our societies, the worst of our societies: violence against women.
I am sure that the protection order against gender violence is going to be one of the achievements, because we will have to see what happens over the coming months as achievements. Once again, I will say that we will be counting on the cooperation of the Commission and the European Parliament in this area.
Member of the Commission. - Mr President, the equality directives started in the 1970s and since then, many directives have not only changed laws in the Member States - there were no laws in the Member States at that time - but have created the laws in the Member States, the laws of equality between men and women at all levels of our society. Nevertheless, and you are right in this, we have good laws but practice does not follow. I believe that the first thing we will have to do is not to create new laws, but see that the laws are de facto applied in society.
I dream of a time when we can have a debate in this House and 50% of the speakers are men and 50% are women. I have a dream where we no longer need International Women's Day because there is no longer any problem. It is nice to dream, practice is there, and we have to take things in hand. That is why I am very grateful to the Spanish Presidency which has put the woman question at the top of the priority list.
I am very dedicated, together with my colleagues in the Commission, to have gender mainstreaming included in all the policies which we are going to present. Together with my colleague Mr Andor, who is responsible for employment, we will see that this is put into practice in the 2020 programme.
For the other elements I will, as I have already said, work together with the Committee on Women's Rights and Gender Equality on the new strategy for equality where questions such as the gender pay gap and women in decision making will be high on the agenda because they are real structural problems which we need to solve. But there are also questions of society which go very deep and which we have to tackle with the help of women's organisations, with the help of the Ministers in the Member States, with the help of national laws, with the help of European laws, and there is, of course, the terrible question of violence against women. I believe that this is going to be at the forefront of the work which we are going to lead.
I think nevertheless, ladies, that when your strong delegation goes to New York to celebrate 15 years of the Beijing Platform, we should be proud, because if we look at what we have achieved in the last 15 years, it is a great deal. All right, we have not yet arrived at where our dreams will lead us, but we have achieved much and, through this experience, we can very much help women on other continents. That will be the subject of the New York meeting. It will not only look at what European women are doing, but also at what European women, European policies, the development policies can do for women in other continents.
I also believe in this sense that the Charter of Fundamental Rights, which is a beautiful text which should be read by every child in the European schools and which should be worked on by every student in our universities, really makes the right point: there is no difference between men and women. They are equal and it is our responsibility to see that we speak up when this fundamental question is not put into practice in our application of laws in the Member States. It is not only in this place where we should speak up; we should speak up in our Member States, too, and point to the problems which are arising and which are not solved, and not keep quiet until we have solved the problem.
I make a call to all the men in this Parliament. Please join your voices to the voices of the women.
I have received one motion for a resolutionto wind up the debate in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.30.
Written statements (Rule 149)
The United Nations introduced International Day for the Elimination of Violence against Women, which the whole world celebrates on 25 November every year. This phenomenon is very widespread, with 45% of women in Europe victims of different forms of violence. At a global level, one woman in three has been beaten, forced to have sexual intercourse or been abused in other ways. This phenomenon is reflected not only in violence in the family against women and girls, but also through exploitation, acts of sexual violence, human trafficking, honour crimes, dangerous traditional practices, such as the burning of brides or early marriages, and other forms of violence against women's bodies, minds and dignity. In most cases, the aggressor is the husband or partner, or an acquaintance. I think that violence against women is one of the most serious human rights violations. It is also all the more serious as it is present on every continent, in every country and culture, regardless of the level of economic development. The perpetrators of these acts must be severely punished. In the case of large-scale offences, the International Criminal Court must play an important role and establish a close correlation with the decisions made by national courts.
Mr President, ladies and gentlemen, the 15th anniversary of the famous World Conference on equal rights for women, organised by the UN in Beijing, is just approaching. During those 15 years, the 189 countries which signed the UN Platform for Action for Gender Equality have managed to make a certain amount of progress in all 12 areas of concern identified in the document. However, most of the problems identified then are still current today, in particular, the problem of domestic violence against women and the involvement of women in armed conflicts. These subjects do not need to be presented in the European Parliament - we discuss them during debates on cases of human rights violations at almost every plenary session. Therefore, I would like to express my esteem for the UN initiative. Every five years, a detailed review of the Platform for Action is conducted in a great many countries (the last time was in 2005), and the most urgent matters are highlighted. Five years ago, at the conference in New York, the attention of countries which are signatories to the Platform for Action was drawn to the high numbers of rapes committed against women, the rise of HIV/AIDS infections among women and the discrimination which exists against women in employment. Unfortunately, those observations could be made again, today. What is needed is a very specific action plan, with the real support of all signatories to the Platform and with the involvement of the European Union, so that at the next review of the programme in five years' time, clear progress will be evident.
I firmly believe that gender equality must be among the key objectives of any democracy. While considerable efforts have been made in the European Union to achieve the objectives of the Beijing Platform for Action, it has not been possible to meet them all. We still face in Europe strong stereotypes associated with women and significant gender pay gaps, while the progress made in terms of attracting more women to take up decision-making positions has been extremely slow. However, in general, equal opportunities remain, unfortunately, only an aspiration, especially in the countries of Eastern Europe, the new members of the EU. In order to attain better results in Member States in terms of achieving the objectives of the Beijing Platform for Action, reliable, comparable data on the situation of women is an absolute must, both at European and national level. There should also be a regular review carried out of the progress made in the critical areas identified by the Platform. However, I am pleased that the Spanish Presidency has included the problems of gender equality in its list of priorities and has focused particular attention on women working in the agricultural sector. I would therefore like to take this opportunity to congratulate it on this initiative.
One of the strategic areas defined in the Beijing Platform for Action is that of the rights of women as an inalienable, integral and indivisible part of universal human rights. The objective is to fully introduce international instruments for the protection of these rights, including the Convention on Elimination of All Forms of Discrimination against Women. One form of discrimination is violation of the reproductive rights of women. A report on respect for reproductive rights in Poland in 2007 and the recommendations of the UN Human Rights Committee which are based on this report show clearly that Polish women have difficulties in gaining access to reimbursable contraception, medical care during pregnancy, prenatal tests and even to pain-free labour. They are denied the possibility of a legal abortion in practically every case, even in cases which are permissible under law. As a result, 200-400 legal terminations of pregnancy are performed in Poland every year, compared to 100 000 illegal ones.
I propose adoption of a legal abortion rate, calculated as the number of legal terminations of pregnancy per 1 000 live births per year, as a measure of the equality of women in Member States of the EU. In countries where women have the right to choose abortion, this rate fluctuates at around 200. In Poland, it is 1. This is an objective measure of the violation of women's reproductive rights in Poland. I appeal for more effective cooperation between the EU and the UN over monitoring of women's rights and the introduction of measurements which quantify violations of women's rights.
The resolution does not reflect the whole Beijing Platform for Action. As ever, it is easier to dwell on sexual stereotypes, 'reproductive health', not to mention abortion, CEDAW, violence and quotas. Are there no other problems for the vast majority of women and mothers in Europe and throughout the world? Is it not time to tackle other obstacles as well? Point 9 of the Beijing Platform for Action, however, declares as its goal the empowerment of all women. It is essential that all women can identify with public equal opportunities policies, which respect their natural difference and their necessary complementary nature, and do not lose sight of the importance of national and regional identities or historical, cultural and religious diversity. The implementation of the Platform for Action falls under the sovereign responsibility of each Member State, taking into account and showing strict respect for diverse religious and ethical values, and for the cultural heritage and philosophical convictions of individuals and their communities. Had the implementation of the Beijing Platform respected these premises, we would not have observed just a slight improvement in the situation of women. This resolution sends out a biased signal that divides rather than unites.
I fully support Mrs Svensson's work on the problem of gender equality, and I agree that the issues she has raised have a significant influence on the process of achieving equal rights for women and men. At the same time, I would like to point out that many women consciously and freely choose to work in the home on behalf of the family. Sometimes they are forced to give up their career for unforeseen reasons, such as the need to care for an ill or disabled child. A significant problem in this situation is the lack of appropriate solutions concerning retirement pension entitlements for these women. In many countries, there are no solutions at all in this area, or those which are in place are not sufficient to ensure women a decent living. Therefore, it is essential, too, that the debate on gender equality should also include the matter of the entitlement to benefits of women who run the home and care for children.